Citation Nr: 0123439	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to assignment of a higher (compensable) initial 
evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel




INTRODUCTION

The veteran had active service from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which awarded service connection for 
bilateral hearing loss, and assigned a noncompensable rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's bilateral hearing loss is currently 
productive of Level II hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for assignment of a higher (compensable) initial 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
bilateral hearing loss.  He maintains that he was recently 
provided hearing aids for both ears, and that if he needs 
hearing aids, he should be entitled to a compensable 
disability rating. 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  Implementing regulations for the VCAA 
were subsequently enacted, which are also effective November 
9, 2000.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The VCAA and the 
accompanying regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  In the present case, a review of the file reveals 
that the RO considered the provisions of the VCAA in this 
appeal, as reflected in a February 2001 rating decision, and 
a March 2001 VA letter.  While the RO did not have the 
opportunity to apply the implementing regulations for the 
VCAA, since they were not published in final form until 
August 2001, the Board finds that there is no prejudice to 
the veteran in proceeding with this appeal, as the VCAA 
regulations essentially restate the requirements under the 
VCAA statute.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

The Board is satisfied that the duty to assist has been 
accomplished in this case.  The veteran has been provided two 
VA audiological examinations in this case, and the record 
contains relevant private medical records.  There is no 
indication that there are other pertinent records that have 
not yet been obtained, and the veteran has been notified of 
the type of evidence necessary to substantiate his claim.  As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

The record reveals that in a February 2001 rating decision, 
the veteran was awarded service connection for bilateral 
hearing loss, which was rated as noncompensable from May 
2000.  The veteran disagreed with the rating assigned to his 
bilateral hearing loss, and initiated this appeal.  As the 
veteran is appealing the original assignment of a 
noncompensable rating, the severity of the veteran's 
bilateral hearing loss is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
Diagnostic Code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

There are two VA audiological examinations of record, dated 
in December 2000 and May 2001.  On the December 2000 VA 
audiological examination report, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
45
55
55
44
LEFT
15
60
70
65
53

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The examiner indicated that the veteran presented with a 
sloping sensorineural hearing loss, bilaterally. 

In May 2001, the veteran was afforded an additional VA 
audiological examination.  The results of the audiological 
testing were unchanged from the December 2000 VA examination.  
However, at that time the veteran was counseled regarding 
amplification (hearing aids), and he expressed interest in 
trying hearing aids. 

The Board notes that the record also contains private medical 
records dated in October 1996, from Connely & Pflug, M.D., 
P.C.  Those records contain an impression of sensorineural 
hearing loss, bilaterally, with tinnitus.  While there is an 
accompanying audiogram, the pure tone thresholds for the 
veteran's hearing, in decibels, is not provided.  Thus, that 
statement is not helpful for evaluating the severity of the 
veteran's hearing loss under the schedular criteria for his 
hearing loss disability contained in the Schedule for Rating 
Disabilities.  The record also contains a January 2001 
audiogram from The Hearing Clinic, Inc.  That audiogram also 
does no contain pure tone thresholds, in decibels, and is not 
helpful for evaluating the severity of the veteran's hearing 
under VA law.  Additionally, while there are come speech 
recognition scores provided on that report, there is no 
indication as to what type of test generated those results.  
Despite the foregoing, the Board finds that the two VA 
examination reports of record are adequate for rating the 
veteran's disability.

Applying the evidence from the VA examinations to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.  As noted above, the results of 
the December 2000 and May 2001 VA audiograms were the same.  
Considering that the veteran's right ear manifests an average 
puretone threshold of 44, and 88 percent of speech 
discrimination, the right ear meets a Level II designation.  
See 38 C.F.R. § 4.85, Table VI.  As the left ear manifests an 
average puretone threshold of 53, and 88 percent of speech 
discrimination, the left ear meets a Level II designation.  
Id.  Combining both Level II designations, the resulting 
percentage evaluation for hearing impairment is 
noncompensable.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

The Board has considered whether the provisions of 38 C.F.R. 
§ 4.86 apply, pertaining to exceptional hearing impairment.  
However, the evidence does not reflect that either of the 
veteran's ears manifests puretone thresholds of 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz).  See 38 C.F.R. § 4.86(a).  
Additionally, the evidence does not reflect a puretone 
threshold at 1000 Hertz of 30 decibels or less, and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As 
such, the veteran's hearing does not meet the patterns of 
exceptional hearing impairment.  In conclusion, the Board 
finds that the current noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for 
assignment of a higher rating at this time.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the severity of the veteran's bilateral hearing 
loss during the entire period from the initial assignment of 
a noncompensable rating to the present time.  See Fenderson, 
12 Vet. App. at 125-126.  The Board acknowledges the 
veteran's contentions that as he is wearing hearing aids, he 
should be assigned a compensable hearing.  However, 
evaluation of hearing loss is based on applying the rating 
criteria to the objective clinical findings obtained from 
audiometric testing.  The veteran's lay assertions in regard 
to his hearing are insufficient to establish entitlement to a 
compensable rating because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann, 3 
Vet. App. at 349.  On the basis of the objective evidence, 
the veteran's bilateral hearing loss simply does not support 
assignment of a compensable rating.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, the evidence does not reflect, nor does the veteran 
specifically contend, that his bilateral hearing loss 
adversely affects his employment.  In any event, the Board 
points out that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  See 38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's bilateral 
hearing loss has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for assignment of a compensable rating for 
bilateral hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

